JUDGE GAYLE
delivered the opinion of the Court.
Neither of the objections to the competency of Thomas and Peyton Lyle as witnesses, should have been sustained. The understanding or impressions of the witness who proved what the plaintiff in the action had said, ought not to have been received as testimony, and the testimony as given, did not prove- that there was any liability of these two witnesses for the costs of the suit.
As to their interest in the slaves, it was too remote and contingent, to render it probable that it would ever vest. If this objection were good, relationship in any degree whatever, would render a witness incompetent.
As to the second bill of exceptions, it appears that the defendant having proved a gift to him by the declarations of the testator, the plaintiff was permitted to give in evidence other declarations of the testator, and at other times, that" he had not given, but had merely lent the slaves. When the right to property is conveyed, it cannot be re-vested by any thing which the party from whom it has passed may afterwards say, and any such declarations ought to be rejected. The Court are unanimously of opinion, that on this point the judgement must be reyers» ed, and the cause be remanded.